Case 1:18-cr-00809-RJS Document 72 Filed 02/15/21 Page 1of1

Southern District
Federal Defenders 52 Duane Street-10th Floor, New York, NY 10007
OF NEW YORK, INC. Tel: (212) 417-8700 Fax: (212) 571-0392

 

Southern District of New York

Jennifer L. Brown

David E. Patton

Executive Director

and Attorney-in-Chief

Antorey-in-Charge

February 15, 2021

BY ECF AND EMAIL

 

Honorable Richard J. Sullivan
United States Circuit Judge
40 Foley Square

New York, NY 10007

Re: United States v. John Luke Shannon,
18 Cr. 809 (RJS)

 

Dear Judge Sullivan:

I write to request that the Court adjourn Mr. Shannon’s surrender date, now
set for February 24, 2021, by an additional 30 days. Mr. Shannon was scheduled to
receive his second dose of the Pfizer COVID-19 vaccine through the Department of
Veterans Affairs (“VA”) health care system on February 9, 2021. Unfortunately, the
VA postponed his appointment without giving him a new date; he was told simply
that he will be contacted when they can provide the second shot. Mr. Shannon is
now also trying to schedule an appointment outside the VA system, but that could
also take weeks. Especially in light of the new, highly infectious variants of the
coronavirus now circulating, it is important that Mr. Shannon be fully vaccinated
before he travels to North Carolina and enters BOP custody.

The government has no objection to the requested adjournment.
Respectfully submitted,

/s/

Clay H. Kaminsky
Assistant Federal Defender
(212) 417-8749

 

ce: AUSA Cecilia Vogel

IT IS HEREBY ORDERED THAT Defendant's surrender date, currently
set for Wednesday, February 24, 2021, is adjourned to Wednesday,
March 24, 2021.

   

Date: February 15, 2021
New York, New York SO ORDERED:

 

RICHARD J. SULLIVAN
U.S.C.J., Sitting by Designation
